Mr. Justice Lawrence delivered the opinion of the Court: This was an action for the recovery of the value of two colts killed by the railway company. The court told the jury to find for the plaintiff in case the evidence showed certain facts, among which it did not enumerate the essential fact that the road had been opened six months. We should not reverse for this if the evidence showed such fact, but it does not, nor does it show any other fact from which this might be inferred. We must, therefore, reverse the judgment and remand the cause. Judgment reversed.